Citation Nr: 0809093	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for "abdominal 
disability".

4.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD) with major depressive disorder and substance 
abuse.

5.  Entitlement to service connection for alcohol dependence, 
to include as secondary to service-connected PTSD with major 
depressive disorder.

6.  Entitlement to service connection for benzodiazepine and 
other drug abuse, to include as secondary to service-
connected PTSD with major depressive disorder.

7.  Entitlement to an increased disability rating for 
service-connected PTSD with major depressive disorder, 
currently rated 30 percent disabling.

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1974. 

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In September 2005, the Board remanded this case, which at the 
time included the issues of service connection for PTSD, 
service connection for an acquired psychiatric disability 
other than PTSD, service connection for alcohol dependence 
and drug abuse, service connection for neck and back 
disabilities, and service connection for an "abdominal 
condition", variously diagnosed.  The Board instructed the 
agency of original jurisdiction (AOJ) to further develop the 
PTSD claim and to issue a statement of the case (SOC0 as to 
the other issues on appeal.  Unbeknownst to the Board, the RO 
had already issued a SOC as to those issues on May 12, 2004 
and the veteran had perfected an appeal of those issues.

In a May 2007 rating decision, service connection was granted 
for PTSD with major depressive disorder; a 30 percent 
disability rating was assigned.  The veteran expressed 
disagreement with the assignment of a 30 percent disability 
rating and later perfected an appeal as to that issue.   The 
other six issues remained denied. 
See a May 2007 supplemental statement of the case (SSOC).

In February 2008, the veteran's counsel submitted additional 
medical evidence.  The veteran waived AOJ consideration of 
such evidence.  See 38 C.F.R. § 20.1304 (2007).

Hearing 

In an August 2007 substantive appeal, the veteran's counsel 
requested a videoconference hearing before a Veterans Law 
Judge.  In a November 2007 statement, the veteran's counsel 
withdrew the hearing request.  See 38 C.F.R. § 20.702 (2007).    

Remanded issues
 
The issues of entitlement to service connection for alcohol 
dependence and for benzodiazepine and other drug abuse, to 
include as secondary to service-connected PTSD with major 
depressive disorder; and an increased disability rating for 
PTSD and major depressive disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that the veteran currently has a back disability.

2.  The evidence of record does not demonstrate any in-
service neck disease or injury.

3.  The evidence of record does not demonstrate any in-
service abdominal disease or injury.

4.  Competent medical evidence does not support a finding 
that the veteran currently has an acquired psychiatric 
disorder other than PTSD with major depressive disorder and 
substance abuse.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A neck disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  GERD, hepatitis, enlarged liver, abdominal pain of a 
hepatic etiology, abdominal pain due to passing small gall 
stones, gastroenteritis, gastritis, residuals of a 
cholecystectomy, pancreatitis, and elevated liver enzymes 
were not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  An acquired psychiatric disorder, other than PTSD with 
major depressive disorder, was not incurred in or aggravated 
by the veteran's military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disability, a neck disability, an abdominal disability, and 
an acquired psychiatric disorder (other than PTSD with major 
depressive disorder, which have already been service 
connected, and substance abuse, which is the subject of 
separately developed issues).  As explained below, the 
remaining issues on appeal are being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As discussed above in the Introduction section of this 
decision, in September 2005 the Board remanded the issues of 
service connection for back, neck, abdominal, and psychiatric 
disabilities for the issuance of a SOC, but the veteran had 
already perfected an appeal of those issues prior to the 
September 2005 Board remand.  There were no other directives 
in the September 2005 remand as to those issues.  The RO thus 
had already complied with the directives of the September 
2005 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Board's remand instructions as to the then-pending PTSD 
service connection claim were complied with.  Service 
connection was granted, and there is now a new issue, 
entitlement to an increased rating for the service-connected 
disability, which will be addressed in the remand section 
below. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the agency of original jurisdiction informed the 
veteran of VA's duty to assist him in the development of his 
claims in letters sent to him in January 2004 and March 2006, 
which were specifically intended to address the requirements 
of the VCAA.  The January 2004 VCAA letter advised the 
veteran of what the evidence must show to establish service 
connection.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the January 2004 VCAA letter to 
inform VA of medical evidence pertaining to his claimed 
disabilities and to submit VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disabilities.

Moreover, in the January 2004 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.

In the January 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the January 2004 VCAA letter, the RO informed the veteran 
that he may submit evidence relevant to his claims.  This 
request is open ended.  The January 2004 VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
claims were initially adjudicated by the RO in March 2004, 
after the January 2004 VCAA letter.  Therefore, the timing of 
the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 is not at issue as to these 
claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  With regard to 
service connection for a back disability, elements (2) and 
(3) are dispute, and were addressed by the January 2004 VCAA 
letter described above.  As to the claims for service 
connection for neck and abdominal disabilities, element (2) 
is not in dispute.  Element (3) is in dispute, and was 
addressed by the January 2004 VCAA letter described above.  
The March 2006 VCAA letter sent to the veteran from the RO 
specifically discussed elements (4) and (5).

As for the timing of the VCAA notice, the RO sent a letter to 
the veteran in March 2006.  He was afforded an opportunity to 
respond before the SSOC was issued in June 2007.  Therefore, 
the essential fairness of the adjudication was not affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran and his counsel have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.

In any event, in light of the Board's denial of these issues 
elements (4) and (5) remain moot.

The veteran has been represented by an attorney, who is 
presumably familiar with the provisions of the VCAA.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes service medical and personnel records, VA and 
private treatment records, Social Security Administration 
records, and a report of April 2007 VA psychiatric 
examination.

VA examinations and medical opinions were not obtained 
regarding the claims of service connection for back, neck, 
and abdominal disabilities.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), VA must provide a VA medical examination 
in service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As is discussed below in detail, the outcome of these three 
claims hinges on element (2), what occurred, or more to the 
point what did not occur, during service.  A medical 
examination and opinion would not shed any light on this 
crucial element.  No medical examination and opinion are 
required per McLendon.  Remand for a medical examination and 
opinion is therefore not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of an 
attorney.  As noted in the Introduction section of this 
decision, in November 2007, the veteran withdrew his request 
for a videoconference hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits on four of the issues on appeal.

1.  Entitlement to service connection for a back disability.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].


Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The first Hickson element is current disability, namely 
whether the veteran has a back disability.  This is a medical 
question which the Board cannot answer itself.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

A thorough review of the record reveals that there is no 
competent medical evidence that the veteran currently has a 
diagnosed disability involving his back.  
The three volumes of post-service medical evidence reflect 
only references to episodic back pain.  Specifically, a 
November 1999 private hospitalization record reveals that the 
veteran reported a history of occasional back discomfort 
since a motor vehicle accident prior to service.  A back 
disability was not diagnosed.  April 2002 VA treatment 
records show merely an diagnostic impression of low back 
pain.  A private treatment record reflects that in July 2003 
the veteran complained of back pain.  The impression was 
right cervical radiculopathy (i.e., a neck problem); a back 
disability was not diagnosed.  

In short, although the veteran has complained of low back 
pain, no underlying cause has been diagnosed.  Symptoms 
alone, such as low back pain, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Thus, Hickson element (1) has not been 
met, and the veteran's claim fails on that basis.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

To the extent that the veteran and his counsel are asserting 
that he in fact does have a current back disability, lay 
persons without medical training, such as the veteran and his 
counsel, are not competent to comment on medical matters such 
as diagnosis of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence of disease 
or injury and medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), in-service disease or 
injury, the service medical records are entirely silent as to 
complaints, treatment or diagnoses of back problems.  On an 
August 1974 separation examination, the veteran denied any 
history or recurrent back pain and any illnesses or accidents 
while on active duty.  

[The veteran did report during a June 1968 pre-induction 
examination that he had had occasional low back pain 
following a motor vehicle accident in October 1967.  
However, this was before service, and he did not make similar 
complaints during service.]

The veteran and his counsel have not claimed a specific back 
injury in service, to include a back injury in combat.  The 
Board notes that at an April 2007 VA psychiatric examination 
the veteran denied any combat wounds.  Therefore, the combat 
presumptions contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are not applicable.

Thus, element (2), in service disease or injury, is not met.  
The veteran's claim also fails on that basis.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a current 
diagnosis of a back disability a medical nexus opinion would 
be an impossibility.  Indeed, no such competent medical nexus 
opinion appears in the record.  

In summary, in the absence of all Hickson elements, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a back 
disability.  The benefit sought on appeal is accordingly 
denied.  

2.  Entitlement to service connection for a neck disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

The first Hickson element is current disability, namely 
whether the veteran has a neck disability.  There is 
conflicting medical evidence as to this point.  

Evidence arguably reflecting a diagnosis of a current neck 
disability includes an August 2003 VA treatment record 
reflecting an assessment of possible cervical radicular pain, 
and a July 2003 private treatment record revealing a 
diagnosis of right cervical radiculopathy that was moderate 
in severity.  

Evidence that does not show a diagnosis of a current neck 
disability includes the overwhelming majority of the three 
volumes of private and VA treatment records, to include 
medical records of a right shoulder disability, July 2001 VA 
X-rays of the cervical spine, a December 2002 private 
treatment records to include electromyography (EMG) and nerve 
conduction studies (NCS) of the left upper extremity, August 
2003 X-rays of the cervical spine, and a December 2003 report 
of a VA EMG/NCS of the right upper extremity.  The December 
2002 private treatment records, to include an EMG/NCS, reveal 
no evidence of underlying radiculopathy as to the left upper 
extremity.  The December 2003 report of the VA EMG/NCS of the 
right upper extremity shows no evidence of radiculopathy at 
the C5-to-T1 level.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Although there is much medical evidence showing no diagnosis 
of a neck disability, the Board finds that the evidence is in 
equipoise as to whether the veteran has a neck disability.  
In particular, the assessment of right cervical radiculopathy 
made by a private doctor in July 2003 appears to have been 
based on a thorough physical examination.  Moreover, the 
report of the December 2003 VA EMG/NCS reflects that a normal 
EMG does not exclude radiculopathy and hence clinical and 
radiographic correlation was recommended.  Accordingly, 
element (1) is arguably satisfied.

Turning to Hickson element (2), in-service disease or injury, 
the service medical records are entirely silent as to the 
complaints specifically of neck pain, treatment of neck pain 
or diagnoses of a neck disability in service.  In connection 
with his August 1974 separation examination, the veteran 
denied any illnesses or accidents while on active duty.  The 
veteran and his counsel have not claimed a specific neck 
injury in service, to include a neck injury in combat.  The 
Board again notes that at an April 2007 VA psychiatric 
examination the veteran denied any combat wounds.  Thus, 38 
U.S.C.A. § 1154(b) is not applicable.

Thus, element (2), in service disease or injury, is not met.  
The veteran's claim fails on that basis.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a 
diagnosis or a record of chronic neck problems in service, a 
medical nexus opinion would be an impossibility.  Indeed, no 
such competent medical nexus opinion appears in the record.  

In summary, in the absence of Hickson elements (2) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
neck disability.  The benefit sought on appeal is accordingly 
denied.  
 
3.  Entitlement to service connection for "abdominal 
disability".

Clarification of issue on appeal

The veteran somewhat vaguely has asked for service connection 
an "abdominal condition".  The veteran is apparently 
seeking service connection for any and all of variously 
identified and diagnosed disorders and problems, including 
gastroesophageal reflux disease (GERD), hepatitis, an 
enlarged liver, abdominal pain of a hepatic etiology, 
abdominal pain due to passing small gall stones, 
gastroenteritis, gastritis, residuals of a cholecystectomy, 
pancreatitis, and elevated liver enzymes.  

For the sake of economy, and because all of these claimed 
disabilities involve the application of identical law to 
identical facts, the Board will address the abdominal 
disabilities as a single entity, as did the RO.
 
Relevant law and regulations

Service connection - in general

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Willful misconduct - abuse of alcohol

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2007).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

Analysis

A review of the evidence shows that Hickson element (1), a 
current disability, is met.  The medical evidence 
demonstrates that the veteran has been variously diagnosed 
with GERD, hepatitis, enlarged liver, abdominal pain of a 
hepatic etiology, abdominal pain due to passing small gall 
stones, gastroenteritis, gastritis, and residuals of a 
cholecystectomy, pancreatitis, and elevated liver enzymes.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records are entirely 
silent as to any of the claimed disabilities in service.  In 
connection with his August 1974 separation examination, the 
veteran denied any illnesses or accidents while on active 
duty.  The veteran and his counsel have not claimed specific 
in-service abdominal symptomatology, to include abdominal 
symptomatology in combat. Thus, element (2) is not met.  The 
veteran's claim as to these disorders fails on that basis.  

As for Hickson element (3), no competent medical nexus 
opinion exists as to any relationship between the variously 
diagnosed "abdominal disabilities" [GERD, hepatitis, 
enlarged liver, abdominal pain of a hepatic etiology, 
abdominal pain due to passing small gall stones, 
gastroenteritis, gastritis, residuals of a cholecystectomy, 
pancreatitis, and elevated liver enzymes] and the veteran' 
military service.  

The Board notes that some of these disorders have been 
medically related to the veteran's abuse of alcohol.  There 
is evidence of alcohol abuse in service.  Setting aside 
whether in-service alcohol abuse (versus a long post-service 
history of substance abuse) caused any of the claimed 
disabilities, the veteran's in-service alcohol abuse is 
considered by law to be willful misconduct and therefore 
cannot form the basis for a grant of entitlement to service 
connection.   See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2007); see 
also VAOPGPREC 2-97 (1997).  

In summary, in the absence of Hickson elements (2) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for an 
abdominal disability, to include GERD, hepatitis, enlarged 
liver, abdominal pain of a hepatic etiology, abdominal pain 
due to passing small gall stones, gastroenteritis, gastritis, 
residuals of a cholecystectomy, pancreatitis, and elevated 
liver enzymes.  The benefit sought on appeal is therefore 
denied.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD with major depressive 
disorder and substance abuse.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

For certain chronic disorders, including psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Ordinarily, service connection may not be granted based on 
history only.  
See Sanchez-Benitez, supra [service connection may not be 
granted for a diagnosis of a disability by history].  
However, the Court has recently held that service connection 
may be awarded for a disability when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or any other time during the pendency of that claim, 
even though the disability resolves itself prior to the 
Secretary's adjudication of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

Analysis

Initial comment

Service connection has been granted for PTSD and major 
depressive disorder and a 30 percent disability rating has 
been assigned.  The issues of service connection for alcohol 
abuse and benzodiazepine abuse have been separately 
developed.  Those three issues are being remanded by the 
Board.  For the purposes of this analysis, the issue here 
under consideration is service connection for a psychiatric 
disorder other than PTSD, major depressive disorder, and 
substance abuse disorders.

Discussion

This claim turns on Hickson element (1), current disability, 
namely whether the veteran has an acquired psychiatric 
disorder, other than PTSD with major depressive disorder.  

There is conflicting medical evidence as to this point.  
Evidence reflecting a diagnosis of a current acquired 
psychiatric disorder, other than PTSD with major depressive 
disorder, includes March 2002 VA treatment records indicating 
a diagnosis of bipolar II disorder; a September 2004 VA 
treatment record revealing a diagnosis of adjustment disorder 
with anxiety; and a September 2006 VA treatment record 
reflecting a diagnosis of an anxiety disorder. Evidence that 
does not show a diagnosis of a current acquired psychiatric 
disorder, other than PTSD with major depressive disorder, is 
the overwhelming majority of the three volumes of private and 
VA treatment records, to include a report of a November 2003 
private psychological examination and a report of an April 
2007 VA psychiatric examination.

As has been discussed above,  the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Madden and Owens both supra.
As to this issue, the Board places greater weight on the body 
of medical evidence, including the reports of the November 
2003 private psychological examination and the April 2007 VA 
psychiatric examination, which supports a conclusion that no 
acquired psychiatric disorder other than PTSD, major 
depressive disorder, and substance abuse disorders exists, 
than it does on the various reports which are suggestive or 
indicate that another psychiatric disorder may exist or did 
exist since the veteran filed his claim in November 2003.  

A review of the evidence shows consistent diagnoses of PTSD 
with depression (which have been service connected) as well 
as a long-standing history of substance abuse.  Evidence of 
other psychiatric disabilities is isolated and inconsistent, 
including one-time diagnoses of bipolar disorder, adjustment 
disorder and anxiety disorder.  It does not appear that any 
of those diagnoses were rendered after careful clinical 
evaluation.

The November 2003 private psychological examination report, 
on the other hand, is very lengthy and thorough; it is a 
single-spaced four-page report.  This report contains two 
pages of psychological history and a one-page mental status 
examination.  The November 2003 private psychologist only 
diagnosed PTSD, alcohol dependence in remission, and moderate 
dysthymia.  

Similarly, the April 2007 VA examination is very lengthy and 
through.  The April 2007 VA examiner reviewed the veteran's 
claims file and undertook a mental status evaluation.  The 
April 2007 VA examiner diagnosed PTSD, depressive disorder 
not otherwise specified and alcohol dependence in remission.  

The Board attaches great weight of probative value to the 
report of the November 2003 private psychological 
examination, which is based on a thorough mental status 
examination, and to the report of the April 2007 VA 
psychiatric examination, which is also based on a thorough 
mental status examination as well as a review of the 
veteran's claims file.  The Board additionally observes that 
the reports of the November 2003 private psychological 
examination and the April 2007 VA psychiatric examination 
appear to be congruent with the veteran's medical history, 
including a number of VA treatment records showing only 
diagnoses of PTSD, a depressive disorder, and substance abuse 
disorders.  

To the extent that the veteran and his counsel are asserting 
that he in fact does have a psychiatric disability separate 
from PTSD, major depressive disorder, and substance abuse 
disorders, lay persons without medical training, such as the 
veteran and his counsel, are not competent to comment on 
medical matters such as diagnosis of a disability.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

In short, the Board has carefully evaluated the medical 
evidence, and for reasons stated above finds that the 
evidence against the claim (i.e., the medical evidence 
showing no current diagnosis of an acquired psychiatric 
disability other than PTSD, major depressive disorder, and 
substance abuse disorders from November 2003 to the present) 
outweighs the scattered and inconsistent evidence in favor.  
Thus, Hickson element (1) has not been met, and the veteran's 
claim fails on that basis.  See Degmetich, supra; Gilpin, 
supra.

With respect to Hickson element (2), in-service injury or 
disease, the veteran's service medical records reflect a 
report of a July 1974 mental hygiene evaluation shows an 
impression of acute situational maladjustment.  In connection 
with his August 1974 separation examination, the veteran 
reported a history of psychiatric symptomatology.  Based on 
these records, Hickson element (2) is satisfied.
  
The Board adds that there is no evidence of a psychosis in 
service or within the one year presumptive period after 
service.
   
As for Hickson element (3), no competent medical nexus 
opinion exists.  The few non-PTSD, non depressive disorder 
diagnoses referred to above do not include nexus opinion.  
Hickson element (3) is not met, and the veteran's claim fails 
on that basis also.

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD with major 
depressive disorder.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for an abdominal disability, to include 
GERD, hepatitis, enlarged liver, abdominal pain of a hepatic 
etiology, abdominal pain due to passing small gall stones, 
gastroenteritis, gastritis, residuals of a cholecystectomy, 
pancreatitis, and elevated liver enzymes, is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD with major depressive disorder, is denied.


REMAND

For reasons expressed immediately below, the Board believes 
that these issues must be remanded for further procedural 
development.



5.  Entitlement to service connection for alcohol dependence, 
to include as secondary to service-connected PTSD with major 
depressive disorder.

6.  Entitlement to service connection for benzodiazepine and 
other drug abuse, to include as secondary to service-
connected PTSD with major depressive disorder.

The 2007 SSOCs reflect that the RO considered the claims for 
service connection for alcohol dependence and drug abuse on 
both a direct basis and as secondary to his service-connected 
PTSD with major depressive disorder.  Although the RO sent a 
VCAA letter to the veteran in January 2004 that addressed 
direct service connection, the RO did not send a VCAA letter 
addressing service connection on a secondary basis.  The 
Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, these issues must be remanded for additional 
VCAA notice.

7.  Entitlement to an increased disability rating for PTSD 
with major depressive disorder, currently rated as 30 percent 
disabling.

While the RO provided notice as to as to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in March 2006, in light of 
the subsequent Court decision in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. Jan. 30, 2008), more detailed notice 
must be provided.  

The Court in Vazquez-Flores held that a notice letter must 
inform the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  The March 2006 VCAA 
letter did not satisfy that requirement.  Also, the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for a entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  In this case, the Diagnostic 
Code in question pertains to specific psychiatric 
symptomatology.  The notice letters did not provide at least 
general notice of that requirement.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issues 
of direct and secondary service 
connection for alcohol dependence, and 
benzodiazepine and other drug abuse must 
be provided to the veteran, with a copy 
to his counsel.  With respect to the 
increased rating issue, VCAA notice 
pursuant to Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. Jan. 30, 2008) 
should be furnished to the veteran, with 
a copy to his counsel.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record, to include the additionally 
submitted evidence referred to in the 
Introduction,  and readjudicate the 
veteran's claims.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his counsel 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


